Citation Nr: 0411769	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  01-01 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision which denied the 
veteran's application to reopen a claim for service 
connection for Crohn's disease.  In June 2001, the Board 
issued a decision that reopened the claim for service 
connection for Crohn's disease, and remanded the matter to 
the RO for additional evidentiary development and 
adjudication on the merits.  In June 2003, the RO denied 
service connection for Crohn's disease on the merits.


FINDINGS OF FACT

Preservice Crohn's disease increased in severity during 
service, beyond natural progression.  


CONCLUSION OF LAW

Crohn's disease was aggravated by active service.  
38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty in the Navy from September 
1982 to September 1985.  Service medical records include a 
February 1982 enlistment examination which noted a normal 
anus and rectum; on an accompanying medical history form, the 
veteran reported having undergone a hemorrhoidectomy in 1980 
and denied a history of piles or rectal disease.  The 
examiner noted that the previous hemorrhoidectomy was not 
considered disqualifying for service.

The veteran commenced active duty on September 2, 1982.  
Service medical records show that on September 7, 1983, he 
was seen in a branch hospital with complaints of nausea, 
vomiting and diarrhea for one day.  The assessment was viral 
gastritis.  He was seen again the next day reporting that 
diarrhea was still present, that he had vomited once the 
night before, and that he felt better.  The assessment was 
viral gastritis.

On May 27, 1985, the veteran reported to the emergency room 
of a Naval Hospital with the chief complaint of a bad case of 
hemorrhoids that hurt him when he walked.  External rectal 
examination revealed multiple old and recent hemorrhoids but 
no true fissure.  Digital rectal examination revealed 
multiple internal hemorrhoids, some old and firm and some 
soft and new.  There was no new thromboses.  The assessment 
was hemorrhoids.

On July 18, 1985, the veteran was referred from military sick 
call to a surgical clinic with a provisional diagnosis of 
partially evacuated (spontaneous) external thrombosed 
hemorrhoid.  At the surgical clinic, the examiner noted that 
the veteran had a left perianal abscess, not a hemorrhoid, 
burst that morning and drain.  The examiner noted that, by 
history, the veteran may have an anal fistula.  On 
examination, there was indurated right perianal tissue with 
fresh hole which appeared fairly well drained.  The examiner 
prescribed sitz baths and planned a barium enema to rule out 
Crohn's disease.

On July 22, 1985, the veteran was seen with decreased 
inflammation and decreased drainage and pain.  He was to 
continue sitz baths.  A barium enema had been scheduled for 
August 1st to rule out Crohn's disease.  The next day, the 
veteran returned to the clinic with complaints of increased 
perianal pain.  The original drainage was still open and 
there was a tender area at 5 o'clock.  Incision and drainage 
revealed no drainage present.  The examiner noted suppurative 
adenitis.

On July 23, 1985, the veteran was admitted to the Naval 
Hospital with the diagnosis of suppurative hidradenitis for 
IV antibiotic therapy due to the intense local inflammation 
of scarring and the recurrent nature of the pain.  With 
treatment, he began to show some improvement with clearing of 
the discharge maintaining some small purulent discharge.  He 
was discharged from the hospital on July 29, 1985, to return 
to full duty with seven day intermittent convalescent leave.  
He was to return to the surgical clinic in two weeks.

On August 12, 1985, the veteran was seen in the clinic.  The 
examiner noted suppurative hidradenitis of perianal area 
which was recovering with Betadine and sitz baths.  The 
veteran was to return to the clinic as needed.

Available service medical records show no other complaints of 
findings pertaining to gastrointestinal problems, and there 
is no service separation examination on file.  The veteran 
was separated from active duty on September 1, 1985.

In August 1987, the RO received the veteran's original claim 
for service connection for Crohn's disease which he indicated 
had begun in June 1986.  In connection with this claim, the 
RO received private medical records consisting of records, 
dated in June and August 1986, from Georgia Baptist Medical 
Center and treatment notes, dating from June 1986 to February 
1987, from Guy R. Orangio, M.D.  The treatment notes showed 
that the veteran was seen by Dr. Orangio in June 1986 with 
the diagnosis of perirectal Crohn's disease.  Dr. Orangio 
indicated that the veteran was to undergo an operation for 
drainage of a perirectal abscess and placement of a catheter.  
Dr. Orangio requested a consultation and, in a Consultation 
Response, dated in June 1986, from William McBride, M.D., Dr. 
McBride noted that the veteran was in a stable state of 
health until 1980 when he developed an anal abscess.  The 
veteran recalled having about a 40 pound weight loss in 1981 
and having nausea, vomiting, and diarrhea.  The veteran had a 
work-up at that time but did not recall being told of Crohn's 
disease.  He was stable after 1981 until June 1985 when he 
had a small abscess treated by Navy physicians.  
Approximately a month before the June 1986 consultation, the 
veteran began having rectal pain and consulted Dr. Orangio 
who found a perirectal abscess.  The veteran was also thought 
to have Crohn's disease at that time.

In June 1986, the veteran underwent the operation for 
drainage of the perirectal abscess and placement of the 
catheter.  A pathology report dated in June 1986 showed a 
diagnosis of portions of anal skin showing noncaseating 
granulomatous inflammation consistent with Crohn's disease.  
In August 1986, the veteran was seen in consultation again 
with Dr. McBride.  The veteran had been well since the 
procedure in June but developed abscess again the previous 
week and was admitted and had an abscess incision and 
drainage.  Dr. McBride's impression was perirectal Crohn's 
disease; possible intestinal involvement, i.e., colon or 
small bowel, with Crohn's disease; and anemia.

A September 1986 annual examination in connection with the 
veteran's service in the Naval Reserve reflected the 
diagnosis of Crohn's disease.  In a letter to a captain in 
the Naval Reserve, dated April 9, 1987, Dr. Orangio stated 
that the veteran had been followed by his practice since 
April 1, 1980, and was diagnosed at that time as having 
Crohn's disease.  Dr. Orangio stated that he first examined 
the veteran in June 1986 when he noted multiple perianal 
abscesses and fistula.  Dr. Orangio noted that the veteran 
was in the Naval Reserve and that he may be required to stay 
on a ship for two or three weeks, and Dr. Orangio stated that 
he did not feel this was a good idea for the veteran because 
of his severe perianal disease.

A VA examination was conducted in October 1987.  The veteran 
reported he started having problems with his rectum swelling 
and hurting in 1983 while in service.  He stated that he had 
some rectal abscesses lanced in service and that after he got 
out of service he started going to a doctor at Georgia 
Baptist Hospital who confirmed the diagnosis of Crohn's 
disease.  Following examination, the VA doctor's impression 
was Crohn's disease, complicated by perianal fistulas.

In a December 1987 rating decision, the RO denied service 
connection for Crohn's disease, noting that available 
evidence showed that the disease was present prior to service 
with acute exacerbation with apparent worsening on a chronic 
basis beginning after service in May 1986.

The veteran filed a notice of disagreement with the December 
1987 rating decision and a statement of the case was issued 
in February 1988.

In April 1988, the RO received a letter from the veteran 
accompanied by another letter, dated in March 1988, from Dr. 
Orangio.  The veteran stated that the diagnosis of Crohn's 
disease was not established until June 1986 and he argued 
that, had he been given proper care, diagnosis, and treatment 
while in service, the disease would not have reached the 
stage to which it had progressed.  Dr. Orangio stated that 
the veteran first became his patient in June 1986 and at that 
time he had severe perianal Crohn's disease.  The veteran was 
treated aggressively in 1986 and finally underwent a total 
proctocolectomy with end ileostomy for Crohn's colitis in 
January 1988.  Dr. Orangio also stated that the veteran had 
had multiple exacerbations during the military service and 
that, had he had proper treatment during his duration in the 
military, his condition would not have gotten in the critical 
state that it was in when he came to Dr. Orangio's office in 
June 1986.

In October 1988, the RO confirmed the denial of the veteran's 
claim and issued a supplemental statement of the case in 
November 1988.  The veteran did not perfect his appeal to the 
Board by filing a substantive appeal.

In January 1995, the veteran applied to reopen his claim for 
service connection for Crohn's disease.  In May 1995, the RO 
wrote to the veteran and informed him that in order to reopen 
his claim he must submit new and material evidence to show a 
relationship between military service and the claimed 
disability.  The RO stated that the best type of evidence to 
submit would be medical reports showing treatment for or a 
diagnosis of the claimed disability during service or shortly 
thereafter.  In reply to this letter, the veteran completed a 
form to authorize the RO to obtain private medical records 
from Dr. Orangio.

In June 1995, the RO received additional private medical 
records, dated from 1992 to 1994, showing treatment for 
recurrent Crohn's disease.  In a treatment note, dated July 
10, 1992, Dr. Orangio stated that the veteran was well known 
to him since 1987 for severe Crohn's colitis.  Later in June 
1995, the RO received from the veteran a Patient's Statement 
of Account from Georgia Baptist Medical Center which was a 
billing statement for a period of hospitalization in January 
1988.

In an August 1995 rating decision, the RO denied the 
veteran's application to reopen his claim on the basis that 
new and material evidence had not been submitted.  The 
veteran was notified and provided a copy of this rating 
decision in September 1995.

In May 1996, the veteran submitted additional treatment 
records not previously considered dated in 1980 and 1981 from 
the office of Dr. Orangio and two operative reports from 
Georgia Baptist Hospital dated in April 1980 and 
January-February 1981.

The earliest treatment note, dated April 7, 1980, reflected a 
diagnosis of perirectal abscess, left side; fistula-in-ano, 
left side, and showed a planned operation, namely, 
sigmoidoscopy, incision and drainage of the perirectal 
abscess, and a fistulectomy.  The operative report from 
Georgia Baptist Hospital shows that this surgical procedure 
was performed on April 7, 1980.  The postoperative diagnosis 
was left lateral rectal abscess; anterior fistula-in-ano, 
probable granulomatous disease.  The office treatment notes 
show that the veteran was seen for follow-up twice in April 
1980 and monthly from May to August 1980.  He was seen again 
in October 1980 and then not until January 1981 when he 
reported nausea, vomiting, diarrhea intermittently for the 
past two to three months.  He was admitted to Georgia Baptist 
Hospital that day to rule out Crohn's disease.  The 
January-February 1981 operative report shows a preoperative 
and postoperative diagnosis of possible Crohn's disease.  On 
a treatment note, dated February 2, 1981, the diagnosis was 
probable Crohn's disease of the colon.  The next treatment 
note was dated June 2, 1986, by Dr. Orangio.

In an August 1996 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for Crohn's disease on the basis that the evidence 
submitted was not new and material evidence.  The veteran was 
notified and provided a copy of this rating decision in 
September 1996.

In June 1999, the RO received a statement from the veteran he 
wanted to reopen his claim for service connection for Crohn's 
disease based on an attached letter, dated May 14, 1999, from 
Dr. Orangio which the veteran asserted constituted new and 
material evidence.  The veteran stated that the letter from 
Dr. Orangio established that the condition was aggravated by 
military service and that the disease progressed beyond the 
normal progression of the disease.  Dr. Orangio stated that 
the veteran had been his patient since 1987 and was diagnosed 
at that time with severe Crohn's colitis.  Dr. Orangio also 
stated that the veteran originally presented with severe 
perianal Crohn's disease and colonic disease and added that 
this illness arose during the veteran's time in the military, 
was undiagnosed and untreated.  Dr. Orangio reported that 
when the veteran was discharged from the service, he 
presented to him and the diagnosis was obvious.

In an August 1999 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for Crohn's disease on the basis that the evidence 
submitted was not new and material evidence.  The veteran 
appealed this decision to the Board.

In his October 2000 notice of disagreement, the veteran 
stated that Crohn's disease presented during 1980 with no 
major problems.  He alleged that, after two and a half years 
of active duty, the problem once again presented itself and 
that for six months there were constant problems.  He stated 
that, according to Dr. Orangio, the diagnosis was obvious and 
the condition went untreated and undiagnosed.  He stated that 
the disease was not a problem until active duty service and 
it worsened during the last six months of active duty and he 
felt he should have been given a medical discharge from 
active duty because of it.  He stated that the problems 
persisted after separation from active duty while he was in 
the Naval Reserve, resulting in his release from the 
remainder of his reserve duty obligation.  He stated that he 
currently still had problems related to Crohn's disease.

In June 2001, the Board issued a decision reopening the 
veteran's claim for service connection for Crohn's disease, 
and remanding the matter to the RO for additional evidentiary 
development and adjudication on the merits.

In October 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In April 2003, an examination on behalf of the VA was 
performed by Michael S. Landy, M.D., of G.I. Associates.  
Following current physical examination, the impression was 
Crohn's disease of the rectum and abdomen in relative 
remission, and secondary steroid therapy.  The physician 
reviewed medical records and opined:

The patient almost surely had the 
development of Crohn's disease of the 
perirectal area prior to his service.  
His condition did not significantly 
worsen during service, but several years 
after discharge the patient developed 
enough pain and complications that 
surgery and ileostomy were performed.  He 
has been able to maintain himself since 
without major disability.  He does have a 
tendency to diarrhea and some abdominal 
pain.  It is my feeling that the 
patient's condition preexisted before 
service, and probably was not materially 
affected by military service.  The 
etiology of Crohn's disease is not known, 
and the effect of stress or emotional 
disorder is also not known.  The 
patient's course of Crohn's disease has 
continued in a reasonable predicatable 
fashion, though the eventual prognosis is 
unknown.

In June 2003, the RO denied service connection for Crohn's 
disease on the merits.

II.  Analysis

With regard to the claim for service connection for Crohn's 
disease, there as been satisfactory compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

The veteran served on active duty from 1982 to 1985.  Crohn's 
disease was not noted on his service entrance examination.  
However, preservice treatment records, as well as the opinion 
at the recent examination for the VA, clearly show preservice 
existence of Crohn's disease.  Thus service connection for 
the preservice Crohn's disease is only possible if it was 
aggravated by service.

The level of the veteran's Crohn's disease before service is 
not clearly shown.  After years of service he complained of 
increasing gastrointestinal difficulty and received 
considerable treatment for gastrointestinal problems 
including suspected Crohn's disease.  Records from after 
service show additional problems from Crohn's disease.  The 
recent examination for the VA stated that the preservice 
Crohn's disease "did not significantly worsen during 
service"  and that it "probably was not materially affected 
by military service."  However, such equivocal language 
leaves open the possibility that the preservice condition was 
at least somewhat aggravated by service.  

After viewing all the evidence relevant to the level of 
Crohn's disease before, during, and after service, the Board 
finds that there is a reasonable doubt that the preservice 
disease worsened during service beyond natural progression.  
The veteran is given the benefit of the doubt on this point.  
38 U.S.C.A. § 5107(b).  Thus the Board finds that preservice 
Crohn's disease was aggravated by service, warranting service 
connection.


ORDER

Service connection for Crohn's disease is granted.






	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



